


115 HR 5617 IH: No Enforcement, No Grant for Sanctuary Cities Act of 2018
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5617
IN THE HOUSE OF REPRESENTATIVES

April 25, 2018
Mr. Donovan (for himself, Mr. Biggs, Mr. Buck, Mr. LaMalfa, Mr. Perry, and Mr. Barletta) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To prohibit sanctuary jurisdictions from receiving Federal funds under the State Criminal Alien Assistance Program, and for other purposes.

 
1.Short titleThis Act may be cited as the No Enforcement, No Grant for Sanctuary Cities Act of 2018. 2.Sanctuary jurisdictions ineligible for certain Federal funds (a)In generalA sanctuary jurisdiction is not eligible to receive any Federal funds under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)) for the fiscal year in which the jurisdiction was determined to be a sanctuary jurisdiction.   
(b)DeterminationsThe Secretary of Homeland Security shall determine, on an annual basis, which jurisdictions are sanctuary jurisdictions. (c)Sanctuary jurisdiction defined (1)In generalExcept as provided in paragraph (2), the term sanctuary jurisdiction means any State or political subdivision of a State that has in effect a statute, ordinance, policy, or practice that prohibits or restricts any government entity or official from— 
(A)sending, receiving, maintaining, or exchanging with any Federal, State, or local government entity information regarding the citizenship or immigration status (lawful or unlawful) of any individual; or (B)complying with a request lawfully made by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226, 1357) to comply with a detainer for, or notify about the release of, an individual. 
(2)ExceptionA State or political subdivision of a State shall not be deemed a sanctuary jurisdiction based solely on its having a policy whereby its officials will not share information regarding, or comply with a request made by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226, 1357) to comply with a detainer regarding, an individual who comes forward as a victim or a witness to a criminal offense.   